

116 HR 5981 IH: Credit Union Board Modernization Act
U.S. House of Representatives
2020-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5981IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2020Ms. Porter (for herself and Mr. Amodei) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Credit Union Act to modify the frequency of board of directors meetings, and for other purposes.1.Short titleThis Act may be cited as the Credit Union Board Modernization Act.2.Frequency of board of directors meetingsSection 113 of the Federal Credit Union Act (12 U.S.C. 1761b) is amended—(1)by striking at least once a month and inserting not less than six times annually, with at least one meeting held during each fiscal quarter,; and(2)by striking monthly each place such term appears.